Citation Nr: 0116596	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  99-04 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service-connected death 
benefits.  

2.  Service connection for the cause of the veteran's death.  

3.  Eligibility for dependent's educational assistance under 
38 U.S.C. chapter 35.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  He died in September 1993.  The appellant is the 
veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 1998, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service-
connected death benefits.  


FINDINGS OF FACT

1.  In a decision dated in May 1997, the Board denied the 
claims of entitlement to service connection for the cause of 
death; for dependency and indemnity compensation and for 
dependent's educational assistance.  The appellant was 
notified of that decision, but she did not appeal.

2.  The evidence received subsequent to the Board's May 1997 
rating decision bears directly and substantially upon the 
specific matter under consideration; is not cumulative or 
redundant; and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  

3.  The veteran died in September 1993 with an immediate 
cause of death reported as apparent heart attack.  

4.  At the time of his death, the veteran was not service-
connected for any disabilities.  

5.  The preponderance of the evidence demonstrates that there 
is no casual connection between the veteran's death and 
active duty.  


CONCLUSIONS OF LAW

1.  The May 1997 Board decision is final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.1100 (2000). 

2.  Evidence submitted since the May 1997 decision wherein 
the Board denied the claims of entitlement to service 
connection for the cause of death; for dependency and 
indemnity compensation and for dependent's educational 
assistance is new and material, and the veteran's claim for 
service-connected death benefits has been reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2000).

3.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.312 (2000).  

4.  Legal entitlement to dependents' educational assistance 
under 38 U.S.C. chapter 35 has not been established.  38 
U.S.C.A. §§ 3501, 3510 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.807, 21.3021 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record at the time of the May 1997 
Board decision which denied service connection, in pertinent 
part, for the cause of the veteran's death is set out below.  

The service medical records are silent as to any complaints 
of, diagnosis of or treatment for hypertension or other 
cardiovascular disease.  In January 1966, the veteran sought 
treatment for dizzy spells.  The diagnosis at that time was 
anxiety reaction.  On the Report of Medical History completed 
by the veteran in April 1967, he denied frequent or severe 
headaches, dizziness or fainting spells, high or low blood 
pressure, pain or pressure in the chest, palpitation or 
pounding in the heart.  On the report of the separation 
examination dated in April 1967, clinical evaluation of the 
veteran's heart and vascular system was noted to be normal at 
that time.  

A letter dated in November 1992 from Social Security 
Administration shows that the veteran met the medical 
requirements for disability benefits as of April 30, 1992, 
the date he had a stroke.  

A certificate of death shows that the veteran died in 
September 1993 as the result of an apparent heart attack.  No 
underlying or contributing causes were listed.  

Service connection was not in effect for any disabilities at 
the time of the veteran's death.  

Several statements from the appellant are of record.  The 
appellant alleged that the veteran's death was due to high 
blood pressure which began during active duty.  She 
subsequently alleged that his death was the result of service 
incurred Post-Traumatic Stress Disorder (PTSD) which produced 
hypertension.  

Private treatment records dated from 1991 to 1993 reveal 
treatment for heart problems.  Diagnoses included coronary 
artery disease, hypertension, lacunar infarct, 
cerebrovascular accident and also diabetes.  The disorders 
were not attributed to the veteran's period of active duty.  
A January 1991 record includes the notation that the 
veteran's hypertension had first been diagnosed six to seven 
years prior.  

In August 1994, S.W.H., M.D. reported that he had treated the 
veteran from October 1980 to December 1992.  It was noted 
that the veteran's main complaints initially were depression, 
nightmares, headaches and flashbacks of the Vietnam war.  The 
doctor eventually diagnosed hypertension and diabetes.  The 
doctor opined that a lot of the veteran's troubles "stemmed 
from his stress during the Vietnam War."

The transcripts of RO hearings conducted in September 1994, 
April 1995 and May 1996 are of record.  The appellant 
testified that the veteran had frequent problems with 
nervousness, depression and nightmares and flashbacks of the 
Vietnam war.  She alleged that records were not accurately 
kept regarding the veteran's treatment at VA hospitals.  She 
reported that the first time the veteran was treated for 
hypertension was in approximately 1980.  She testified that 
the veteran took medication for depression.  She alleged that 
the veteran had hypertension during active duty.  

In December 1995, Dr. H. reported on the veteran's medical 
history, noting complaints of depression, nightmares and 
flashbacks of the Vietnam war.  The doctor opined that the 
veteran's nervous and mental problems stemmed from his stress 
during the war in Vietnam.  

VA clinical and hospitalization records dated from 1979 to 
1988 are of record.  These records include diagnoses of 
diabetes, hypertension, history of non-compliance, and left 
ventricular hypertrophy.  With the exception of one record, 
there were no complaints of, diagnosis of or treatment for 
any mental disorders including depression and PTSD.  On a 
medical questionnaire dated in April 1985, the veteran 
allegedly noted that he had experienced flashbacks of the 
Vietnam war.  Several of the records submitted were obviously 
altered to include findings of chest pain when compared with 
other copies of the same records submitted at different 
times.  Some of the photocopied records which did not have 
other copies to be compared with also were obviously altered 
by the addition of findings of chest pain by a ball point 
pen.  

In a May 1997 decision, the Board denied service connection 
for the cause of the veteran's death.  The Board held that at 
the time of the veteran's death, he was not service-connected 
for any disability, and that there was no competent evidence 
of record linking the cause of the veteran's death to injury 
or disease incurred as a result of active duty.  The 
appellant was informed of the decision the same month and 
also of her procedural and appellate rights.  The appellant 
did not appeal the denial of service connection for the cause 
of the veteran's death.  



The evidence added to the record subsequent to the May 1997 
Board decision is set out below.  

In a January 1998 letter, Dr. H. reported that he had treated 
the veteran between October 1980 and December 1992 during 
which time the veteran reportedly complained constantly of 
nervousness, depression, headaches, nightmares, tension and 
flashbacks of the Vietnam war.  The doctor observed that the 
veteran's blood pressure was 190/100 when first seen and 
despite antihypertensive medications, weight loss, salt 
reduction, cessation of smoking, cessation of drinking and 
tranquilizers, his blood pressure remained high.  The doctor 
wrote:  "It is my medical opinion that the hypertension 
resulted from the nervousness and anxiety resulting from [the 
veteran's] experiences during the War.  It is also my opinion 
that [the veteran's] fatal heart attack was due to persistent 
high blood pressure.  I firmly believe that the Heart Attack 
resulted from the Hypertension and the Hypertension resulted 
from the several nervous disorders he suffered."  The doctor 
noted that his opinion was based on the history as given by 
the veteran's spouse, the veteran's own history, examinations 
and monitoring of the veteran and 37 years of medical 
practice.  

The appellant submitted a statement opining that the cause of 
the veteran's death was due to PTSD incurred during service 
in Vietnam.  She alleged that the veteran's hospital records 
were not properly documented on many occasions.  

The transcript of a March 1999 RO hearing has been associated 
with the claims file.  The appellant testified that prior to 
active duty, the veteran did not have any medical problems 
but subsequent to his service, he had hypertension and later 
diabetes.  He also had emotional problems.  She indicated 
that the veteran had trouble sleeping after his experiences 
in Vietnam.  The veteran received treatment at the VAMC in 
Birmingham for diabetes and hypertension.  She testified that 
copies of all the veteran's medical records should already be 
associated with the claims file.  

Dr. H's clinical records dated from October 1980 to December 
1992 were associated with the claims file in July 1999.  The 
records include assessments of hypertension, hypertensive 
cardiovascular disease, anxiety, depression, headaches and 
diabetes.  The records reference reports of nightmares and 
flashbacks from "the War."  In December 1980, it was noted 
that psychiatric help was suggested for the veteran but he 
was not receptive to this idea.  

An August 1999 report of a VA heart examination is of record.  
It was noted that the reason for the examination was to 
determine the most likely etiology of the veteran's 
hypertension and heart condition.  The examiner noted that 
the veteran had a history of hypertension, and diabetes 
mellitus and had smoked for twenty-five years.  He reported 
that the veteran had no hypertension during his military 
service and that this developed subsequently.  A review of 
the veteran's medical records showed that he did not follow a 
particular diet.  The doctor wrote that the "previous 
position for the development of hypertension, therefore, is 
inherited and, as noted, there was significant problems with 
blood pressure in [the veteran's] family."  It was noted 
that a person is more likely to develop high blood pressure 
when he ages.  The long term sequelae or results of high 
blood pressure are influenced significantly by how well a 
blood pressure is controlled.  Large studies were referenced 
as having shown that more careful control of the blood 
pressure to lower numbers is of a significant advantage 
particularly in patient's who are diabetic.  

The examiner noted that the veteran was found to have 
nervousness and anxiety.  He reported that high blood 
pressure is not known to be secondary to the nervousness or 
anxiety, except on episodic bases.  He opined that while one 
might have high blood pressure when emotionally upset, the 
emotions would not cause a sustained blood pressure over the 
course of 24 hours or over many years.  The veteran was known 
to have coronary artery disease and had undergone an 
angioplasty prior to his death.  There was also evidence of 
long-standing hypertension as demonstrated by an 
echocardiogram which showed evidence of left ventricular 
hypertrophy with thickening of the left ventricular wall.  
The examiner pointed out that left ventricular hypertrophy 
with thickening of the left ventricular wall occurs only with 
long-standing hypertension over years when the blood pressure 
is not optimally controlled and thus, shows that the veteran 
had persistent high blood pressure.  It was noted that 
coronary artery disease develops over years and the cause is 
multi-factorial with a genetic predisposition, often being 
present.  In addition, diabetes mellitus, tobacco abuse, 
particularly long-standing, and extensive, such as the 
veteran had, and high blood pressure all caused the veteran 
the increased likelihood of development of coronary artery 
disease.  Diabetes control, which is well documented in the 
veteran's medical record, as well as suboptimal high blood 
pressure control and ongoing tobacco abuse all clearly 
influence the course of patients with coronary artery 
disease.

The examiner opined that the most like etiology of the 
veteran's hypertension was both a genetic predisposition, 
perhaps influenced by his diet and clearly influenced by his 
age.  The heart condition was a new development of the 
coronary artery disease with prior evidence by angiogram of a 
myocardial infarction or complete blockage of a coronary 
artery which was due to several factors with the diabetes 
mellitus being an important one, tobacco abuse also an 
important one, hypertension a significant factor and the 
veteran's genetic make up perhaps contributing as well.

Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310.  

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1996).

(a) The death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.

(b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.

(c) Contributory cause of death. (1) Contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312.

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

A presumption in favor of service connection exists for any 
veteran, having served for 90 days or more in a period of 
war, who, within one year after service, develops to a degree 
of 10 percent cardiovascular -renal disease to include 
hypertension, valvular heart or myocarditis.  38 C.F.R. §§  
3.307, 3.309.  These presumptions are rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2000).

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  

A decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  38 U.S.C.A. § 7104(b) (West  1991); 
38 C.F.R. § 20.1100 (2000). 

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(a)).

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  The assistance to be provided by the Secretary 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(d)).

The Veterans Benefits Administration (VBA) has found that the 
new notice provision of the Veterans Claims Assistance Act of 
2000 apply to attempts to reopen claims.  VA must notify the 
claimant of any information or evidence not previously 
provided to VA that is necessary to substantiate the claim.  
VBA Fast Letter 01-02 (Jan. 9, 2001).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b))

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55;  38 C.F.R. 
§§ 3.102, 4.3 (2000).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.102, 4.3 (2000).

Preliminary Matters

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the statement of the case and 
supplemental statement of the case issued during the pendency 
of the appeal, the appellant was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The service medical records were 
obtained.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant.  The Board 
notes that the veteran was in receipt of Social Security 
Administration benefits as demonstrated by correspondence 
dated in November 1992.  It is not apparent if the records 
upon which the Social Security Administration decision was 
based have been obtained from Social Security Administration.  
A review of the evidence cited in the Social Security 
Administration correspondence reveals, however, that the 
majority of this evidence has already been associated with 
the claims files from other sources.  At the time of the 
March 1999 RO hearing, the appellant testified that all 
records had been obtained and associated with the claims 
files.  VA obtained a medical opinion as to the etiology of 
the cause of death.  The Board finds the medical evidence of 
record sufficient to decide these claims.  


Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service-connected death 
benefits.  


The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service-
connected death benefits.  The claims were last denied by the 
Board in May 1997.  At that time the Board found that there 
was no competent evidence of record of a nexus between the 
cause of the veteran's death and a disease or injury during 
the veteran's active duty service.  Submitted subsequent to 
the May 1997 decision was the January 1998 letter from Dr. H. 
wherein he noted the veteran's medical history and then 
provided an opinion linking the veteran's fatal heart attack 
to hypertension and linking the hypertension to nervousness 
and anxiety resulting from the veteran's Vietnam war 
experiences.  The Board finds this letter provides competent 
evidence linking the cause of the veteran's death to active 
duty.  As such the evidence bears directly and substantially 
upon the specific matter under consideration; is neither 
cumulative nor redundant; and by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  


Entitlement to service connection for the 
cause of the veteran's death.  

As the appellant has submitted new and material evidence to 
reopen the claim of entitlement to service-connected death 
benefits, the Board must review the claims on a de novo 
basis.  As the RO has also determined that new and material 
evidence has been submitted and also adjudicated the claims 
on a de novo basis, the Board finds the veteran will not be 
prejudiced by the Board's actions.  

The cause of the veteran's death has been listed as an 
apparent heart attack.  The veteran was not treated for 
hypertension or cardiovascular disease during active duty.  
At the time of his separation examination in April 1967, 
clinical evaluation of the heart was noted to be normal at 
that time.  The first evidence of the presence of 
hypertension was more than one year after the veteran's 
discharge from active duty.  The evidence does not support a 
finding that the veteran had hypertension or cardiovascular 
disease during active duty or to a compensable degree within 
one year of discharge.  

The veteran's widow has opined that the cause of the 
veteran's death was due to hypertension which was incurred 
during active duty or is due to mental disorders including 
PTSD which were the result of his active duty service.  The 
Board finds, however, that the appellant is a lay person.  A 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The appellant's 
opinions as to the cause of the veteran's death are without 
probative value.  The Board further notes there is no 
objective evidence substantiating the appellant's claim that 
VA health care professionals were negligent in documenting 
the veteran's treatment. 

The only evidence of record, other than the appellant's 
allegations, which links the veteran's cause of death to 
active duty is the opinion from the veteran's private 
physician.  As noted above, Dr. H. has opined that the 
veteran's heart attack was caused by hypertension and the 
hypertension resulted from nervousness and anxiety due to the 
veteran's experiences during the Vietnam war.  Supporting 
this opinion are doctor's clinical records dated from October 
1980 to December 1992 which include assessments of 
hypertension, hypertensive cardiovascular disease, anxiety, 
and depression.  Most of these records reference complaints 
of nightmares and flashbacks pertaining to the veteran's 
Vietnam experiences.  

In opposition to this evidence is the report of the August 
1999 VA heart examination.  The physician who promulgated 
this report opined that the cause of the veteran's death was 
not due to high blood pressure caused by nervousness and 
anxiety stemming from the Vietnam war but rather due to a 
variety of other factors unrelated to the veteran's period of 
active duty service.  Supporting this conclusion were the VA 
clinical and hospitalization records dated from 1979 to 1988 
which, with the exception of one record, did not include any 
complaints of flashbacks, anxiety, nervousness, or depression 
nor were any of the veteran's medical problems attributed to 
his active duty service.  There were two copies of the VA 
clinical record which included the complaint of experiencing 
flashbacks.  However, one of the copies did not include the 
page with the annotation of the presence of flashbacks.  The 
Board finds this to be troubling, particularly when evaluated 
in light of the other VA clinical records submitted which had 
obvious additions and alterations to reflect findings of 
chest pain.  

The Board has placed greater probative weight on the findings 
of the physician who prepared the August 1999 VA heart 
examination report over the opinions from Dr. H.  The VA 
examiner had access to the veteran's complete claims file and 
provided a thorough basis for his opinions.  Dr. H. did not 
address the veteran's family history and possible genetic 
predisposition, his age, or the fact that an echocardiogram 
evidenced left ventricular hypertrophy.  There is no 
indication that the doctor had access to all the veteran's 
medical records including the service medical records.  The 
Court has held that a fully informed decision, based on 
objective documentation and review of all relevant records is 
more probative than an examination based on related history 
or memory.  See Rollings v. Brown, 8 Vet. App. 8 (1995); 
Owens v. Brown, 7 Vet. App. 429 (1995).  The Board also notes 
that the Court has consistently declined to adopt a rule that 
accords greater weight to the opinions of treating 
physicians.  Chisem v. Brown, 8 Vet. App. 374 (1995).  The 
Board finds that the more probative opinion is the one 
offered by the VA examiner who had access to a complete and 
accurate history of the veteran's in-service and post-service 
symptomatology and contributing factors and who clearly 
addressed all potential etiologies and gave a rationale for 
his conclusions.  

Based on the above, the Board finds the preponderance of the 
evidence is against a finding that the cause of the veteran's 
death was linked to active duty in any way.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt is not applicable.  

Eligibility to Dependent's Educational 
Assistance under 38 U.S.C. chapter 35.

For the purposes of educational assistance under 38 U.S.C. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met:  
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.  

As indicated above, the veteran died many years after service 
of a nonservice-connected disability.  Since service 
connection has not been established for the cause of the 
veteran's death, it follows that the appellant is not 
entitled to the dependents' educational assistance on this 
basis.  At the time of the veteran's death, service 
connection was not in effect for any disability.  Therefore, 
he was not in receipt of a total and permanent disability 
evaluation due to service-connected disability at the time of 
his death.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430  
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law). 

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for service-connected death 
benefits has been reopened, the appeal to that extent only, 
is granted.  

Service connection for the cause of the veteran's death is 
denied.  

Eligibility for dependent's educational assistance under 
38 U.S.C. chapter 35, is denied.  


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

